 1   BENJAMIN B. WAGNER
     United States Attorney
 2   HENRY Z. CARBAJAL III
     JEFFREY A. SPIVAK
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for the
 7   United States of America

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:18-CR-00242 LJO-SKO
12                                 Plaintiff,               STIPULATION TO VACATE TRIAL
                                                            DATE AND SET CHANGE OF PLEA
13   v.                                                     HEARING; FINDINGS AND ORDER
14   GORDON MEIER,                                          DATE: January 21, 2020
                                                            TIME: 8:30 a.m.
15                                 Defendant.               JUDGE: Hon. Lawrence J. O’Neill
16

17                                              STIPULATION
18          The United States of America, by and through its counsel of record, and defendant, by and
19
     through his counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for trial on February 4, 2020 at 8:30 a.m.
21
            2.      By this stipulation, the parties now move to vacate the trial date and set the matter for
22

23 change of plea as to defendant Gordon Meier for January 21, 2020 at 8:30 a.m. before Judge

24 O’Neill, and to exclude time between the date of this stipulation and January 21, 2020 under 18

25 U.S.C. §§ 3161(h)(1)(D), 3161(h)(1)(G), 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
26          3.      The parties agree and stipulate, and request that the Court find the following:
27
            a.      The defendant has executed a plea agreement with the government, which has been
28
                                                        1
29

30
     filed with the Court.
 1
            b.      The earliest convenient date for all parties to attend a change of plea hearing is
 2

 3 January 21, 2020, at 8:30 a.m. Moreover, counsel for defendant will be out of the office for two

 4 weeks during the holidays returning in early January 2020. As the defendant does not intend on

 5 going to trial, the parties request that the trial date, and all other corresponding Court dates be

 6
     vacated. Vacating the trial date and pretrial order deadlines will conserve judicial resources as it will
 7
     avoid the scheduling of a jury panel, and the consideration of pretrial filings, among other trial
 8
     preparations, for a case that has been resolved by plea agreement. Moreover, the continuance for the
 9

10 change of plea hearing will allow the defendant to continue to consult with counsel, following

11 counsel’s return to the office, regarding his change of plea, and to prepare for and attend his change

12 of plea hearing.

13          c.      By previous Court order, time was excluded under the Speedy Trial Act, 18 U.S.C. §
14
     3161, et seq., through and including February 4, 2020 for inter alia trial preparation. In an
15
     abundance of caution, the parties also request that time be excluded under the Speedy Trial Act, 18
16
     U.S.C. § 3161, et seq., from the date of this stipulation through and including January 21, 2020, to
17

18 allow the defendant to continue to consult with counsel regarding his change of plea, and to prepare

19 for and attend his change of plea hearing, and for continuity of counsel.
20          d.      Counsel for defendant believes that failure to grant the above-requested
21
     continuance/time exclusion would deny him the reasonable time necessary for effective preparation,
22
     taking into account the exercise of due diligence.
23
            e.      The government does not object to, and agrees to, the continuance/time exclusion.
24
            f.      Based on the above-stated findings, the ends of justice served by continuing the case
25
26 as requested outweigh the interest of the public and the defendant in a trial within the original date

27 prescribed by the Speedy Trial Act.

28
                                                          2
29

30
            g.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 1
     seq., within which trial must commence, the time period of the date of this stipulation to January 21,
 2

 3 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(D), 3161(h)(1)(G),

 4 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the

 5 Court at defendants’ request on the basis of the Court's finding that the ends of justice served by

 6
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
 7
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
 8
     the Speedy Trial Act dictate that additional time periods are excludable from the period
 9

10 within which a trial must commence.

11 IT IS SO STIPULATED.

12 DATED:           December 20, 2019
13
                                           /s/Reed Grantham
14                                         REED GRANTHAM
                                           Counsel for Defendant
15                                         FRANK A. BILAN
16
     DATED:         December 20, 2019
17

18                                         /s/ Henry Z. Carbajal III
                                           HENRY Z. CARBAJAL III
19                                         Assistant United States Attorney
20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /
26 / / /

27

28
                                                        3
29

30
                                                   ORDER
 1

 2          IT IS SO FOUND. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
 3 § 3161, et seq., within which trial must commence, the time period of the date of this stipulation to

 4
     January 21, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
 5
     3161(h)(1)(G), 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) because it results from a continuance
 6
     granted by the Court at defendants’ request on the basis of the Court's finding that the ends of justice
 7

 8 served by taking such action outweigh the best interest of the public and the defendant in a speedy
 9 trial. At the request of the parties, the February 4, 2020 trial date and all other corresponding Court

10 dates in the above case are VACATED.

11

12
     IT IS SO ORDERED.
13
        Dated:     December 20, 2019                        /s/ Lawrence J. O’Neill _____
14                                                 UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        4
29

30
